DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 09/30/2021. Claims 1-14 have been cancelled. Claims 15-34 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is being considered by the examiner.

Claim Objections
Claims 15-24 are objected to because of the following informalities:  Claim 1 recites:
 	“receiving, by an processing network computer.” Examiner believes that the applicant meant to say “receiving, by a processing network computer.” Appropriate correction is required and appreciated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 15-24 are directed to a “method” and claims 25-34 are directed to a  “processing network computer,” i.e., a machine. Therefore, claims 15-34 are directed to a statutory category of invention under Step 1. 

Step 2A-1:
The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 15 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  

Claim 15 recites: A method, comprising: 
	receiving, by an processing network computer, an authorization request message associated with a transaction having a fiat currency amount; 	
	transmitting, by the processing network computer, the authorization request message to an authorizing entity computer; 
	obtaining, by the processing network computer, an exchange rate associated with a cryptocurrency; 
	receiving, by the processing network computer, a sell request message indicating a sell request for a cryptocurrency amount, the cryptocurrency amount being based at least in part on the fiat currency amount and the exchange rate associated with the cryptocurrency; 
	transmitting, by the processing network computer, the sell request message to an exchange computer; 
	receiving, by the processing network computer, a sell response message indicating that the sell request was successful; 
	maintaining, by the processing network computer, information related to the sell response message in an electronic ledger; and 
	transmitting, by the processing network computer, the sell response message to the authorizing entity computer, wherein transmitting the sell response message causes the authorizing entity computer to transmit an authorization response message indicating that the transaction is authorized.

	Here the claim recites the abstract idea of executing a sale of cryptocurrency on an exchange.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principle or practice (e.g., receiving, transmitting, obtaining, and maintaining, of a currency exchange) and a commercial interaction (e.g., between a buyer and a seller).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. electronic ledger, network computer, processing server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 15 (Method) and claim 25 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 15 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, transmitting, obtaining, and maintaining’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 16 and 26 further recite “executing, by the processing network computer, a settlement process for facilitating settlement between the exchange computer and the authorizing entity computer” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 16 and 26 are patent ineligible.
Dependent claims 17 and 27 further recite “determining aggregated transaction amounts for transactions occurring within a settlement time window between the authorizing entity computer and the exchange computer, wherein determining the aggregated transaction amounts utilizes the electronic ledger maintained by the processing network computer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 17 and 27 are patent ineligible.
Dependent claims 18 and 28 further recite “transmitting, by the processing network computer to the authorizing entity computer, a first settlement message indicating a total amount of cryptocurrency sold by an authorizing entity associated with the authorizing entity computer, the total amount of cryptocurrency being determined based on the aggregated transaction amounts; and transmitting, by the processing network computer to the exchange computer, a second settlement message indicating a total fiat currency amount held by the exchange computer that is to be transferred to the authorizing entity associated with the authorizing entity computer, the total fiat currency amount being determined based on the aggregated transaction amounts.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 18 and 28 are patent ineligible.
Dependent claims 19 and 29 further recite “receipt of the first settlement message causes the authorizing entity computer to perform one or more operations to conduct a transfer an amount of cryptocurrency to an exchange associated with the exchange computer, the transfer being conducted utilizing a cryptocurrency network computer associated with the cryptocurrency.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 19 and 29 are patent ineligible.
Dependent claims 20 and 30 further recite “receipt of the second settlement message causes the exchange computer to perform one or more operations to conduct a transfer of the total fiat currency amount from an exchange associated with the exchange computer to the authorizing entity associated with the authorizing entity computer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 20 and 30 are patent ineligible.
Dependent claims 21 and 31 further recite “wherein the electronic ledger is a blockchain ledger.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 21 and 31 are patent ineligible.
Dependent claims 22 and 32 further recite “the authorization response message is transmitted to a resource provider computer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 22 and 32 are patent ineligible.
Dependent claims 23 and 33 further recite “the authorization request message is from a resource provider computer via a transport computer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 23 and 33 are patent ineligible.
Dependent claims 24 and 34 further recite “the authorization request message comprises an account number.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 24 and 34 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 15-34 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman (US2010/0306096) and further in view of Kozloski et al (US20180189732) “Kozloski”.

Regarding claim 15, Gorman teaches: A method, comprising: 
	receiving, by an processing network computer (e.g. SEER Message Server), an authorization request message associated with a transaction having a fiat currency amount; (Fig. 3, [0104] Each SEER Message Server receives buy and sell orders and other trade-related transactions from brokers in its local market and routes those transactions to the Automated Trading System (ATS) in the home market (via that market's server) of the security defined in the transaction.)
	Examiner considers that the portion of the limitation that recites "authorization request message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner further notes that the portion of the limitation which recites “associated with a transaction having a fiat currency amount”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	transmitting (e.g. routes), by the processing network computer, the authorization request message to an authorizing entity computer (e.g. Automated Trading System); (Fig. 3, [0104] Each SEER Message Server receives buy and sell orders and other trade-related transactions from brokers in its local market and routes those transactions to the Automated Trading System (ATS) in the home market (via that market's server) of the security defined in the transaction.)
	Examiner considers that the portion of the limitation that recites "authorization request message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 
	obtaining, by the processing network computer, an exchange rate associated with a cryptocurrency; (Fig. 4 shows components of the Message Server [0152] The Financial Data Processor 683, is responsible for managing and distributing internal market information such as exchange rates, bank guarantees, trading rules, market calendars, listed security information, broker registrations and local client account numbers.)
	Examiner notes that the portion of the limitation which recites “associated with a cryptocurrency”, found in the obtaining step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	receiving, by the processing network computer, a sell request message indicating a sell request for a cryptocurrency amount, the cryptocurrency amount being based at least in part on the fiat currency amount and the exchange rate associated with the cryptocurrency; (Fig. 3, [0104] Each SEER Message Server receives buy and sell orders and other trade-related transactions from brokers in its local market and routes those transactions to the Automated Trading System (ATS) in the home market (via that market's server) of the security defined in the transaction.)
	Examiner considers that the portion of the limitation that recites "sell request message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.
	Examiner further notes that the portion of the limitation which recites “indicating a sell request for a cryptocurrency amount, the cryptocurrency amount being based at least in part on the fiat currency amount and the exchange rate associated with the cryptocurrency”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	transmitting, by the processing network computer, the sell request message to an exchange computer; (Fig. 3, [0104] Each SEER Message Server receives buy and sell orders and other trade-related transactions from brokers in its local market and routes those transactions to the Automated Trading System (ATS) in the home market (via that market's server) of the security defined in the transaction. Fig. 4 shows components of the Message Server [0152] The Financial Data Processor 683, is responsible for managing and distributing internal market information such as exchange rates, bank guarantees, trading rules, market calendars, listed security information, broker registrations and local client account numbers.)
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, the SEER Messenger Server transmits data to the Financial Data Processor.
	Examiner considers that the portion of the limitation that recites "sell request message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 
	receiving, by the processing network computer, a sell response message indicating that the sell request was successful; (Fig. 3, [0068] On Settlement Day at a predetermined time, the Settlement Bank verifies that all funds due have been collected. Upon verification, it transfers the funds from the net buyer accounts to the net seller accounts. It then advises the depository that the money settlement has been completed.)
	It would be obvious to one of ordinary skill in the art, from reading the reference, that the SEER message server would be the server to send and receive data that the sell request and response has been completed.
	Examiner considers that the portion of the limitation that recites "sell response message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 
	Examiner notes that the portion of the limitation which recites “indicating that the sell request was successful,” found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	maintaining, by the processing network computer, information related to the sell response message in an [local work station]; and ([0166] The local workstations receive, store and display market and foreign exchange data from the SEER Message Server 668. As detailed above, these workstations are used to submit bids and offers (667) for foreign securities to the server for required market routing. In an alternative embodiment, a broker OMS would substitute for the workstations.
	Examiner notes that the portion of the limitation which recites “related to the sell response message in an electronic ledger”, found in the maintaing step, is merely a recited intended use as it actively only claims saving data.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	Examiner considers that the portion of the limitation that recites "sell response message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 
	transmitting, by the processing network computer, the sell response message to the authorizing entity computer, wherein transmitting the sell response message causes the authorizing entity computer to transmit an authorization response message indicating that the transaction is authorized ([0054] 4. The automated trading system stores the order into its electronic order book. When a trade is executed, the ATS send a Trade Confirmation to the Executing Broker.)
	It would be obvious to one of ordinary skill in the art, from reading the reference, that the SEER message server would be the server to send and receive data that the sell request and response has been completed.
	Examiner notes that the portion of the limitation which recites “wherein transmitting the sell response message causes the authorizing entity computer to transmit an authorization response message indicating that the transaction is authorized”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	Examiner considers that the portion of the limitation that recites "sell response message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.
Gorman does not teach electronic ledger, however, Kozloski teaches at least electronic ledger: ([0004] Contributions of each of the users are entered into the blockchain at respective computer nodes as blocks when transactions have been completed in accordance with the following: writing code for inclusion in the computer software program; submitting the code for the computer software program to the distributed network to complete a transaction to add a block with the code to the blockchain of the computer software program; detecting by the distributed network of the submission of code for the computer software program; and adding the code as a block to the blockchain of the computer software program.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the storage features of Gorman to include the verifiable blockchain storage from the of Kozloski so that accurate and secure communications and information sharing can be conducted only between authorized parties.
	In regards to claim 25, system claim 25 corresponds generally to method claim 15, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 16, Gorman teaches: The method of claim 15, further comprising: 
	executing, by the processing network computer, a settlement process for facilitating settlement between the exchange computer and the authorizing entity computer ([0107] The SEER Message Server receives trade Confirmations and other messages from the ATS and routes them to the order originator, and receives and distributes Settlement related reports. It is the gateway interface between broker workstations and broker OMS, and each of the foreign Depositories.)
	Examiner notes that the portion of the limitation which recites “for facilitating settlement between the exchange computer and the authorizing entity computer”, found in the executing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	In regards to claim 26, system claim 26 corresponds generally to method claim 16, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 17, Gorman teaches: The method of claim 16, wherein the settlement process comprises: 
	determining aggregated transaction amounts for transactions occurring within a settlement time window between the authorizing entity computer and the exchange computer, wherein determining the aggregated transaction amounts utilizes the electronic ledger maintained by the processing network computer ([0063] The Originating Broker deposits or withdraws to/from a local bank or other foreign exchange facility, funds in local currency equivalent to the amount due in the currency in which the trade was executed.)
	In regards to claim 27, system claim 27 corresponds generally to method claim 17, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 18, Gorman teaches: The method of claim 17, wherein the settlement process further comprises: 
	transmitting, by the processing network computer to the authorizing entity computer, a first settlement message indicating a total amount of cryptocurrency sold by an authorizing entity associated with the authorizing entity computer, the total amount of cryptocurrency being determined based on the aggregated transaction amounts; and (Fig. 3, [0104] Each SEER Message Server receives buy and sell orders and other trade-related transactions from brokers in its local market and routes those transactions to the Automated Trading System (ATS) in the home market (via that market's server) of the security defined in the transaction. Fig. 4 shows components of the Message Server [0152] The Financial Data Processor 683, is responsible for managing and distributing internal market information such as exchange rates, bank guarantees, trading rules, market calendars, listed security information, broker registrations and local client account numbers.)
	Examiner notes that the portion of the limitation which recites “indicating a total amount of cryptocurrency sold by an authorizing entity associated with the authorizing entity computer, the total amount of cryptocurrency being determined based on the aggregated transaction amounts”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	Examiner considers that the portion of the limitation that recites "first settlement message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.
	transmitting, by the processing network computer to the exchange computer, a second settlement message indicating a total fiat currency amount held by the exchange computer that is to be transferred to the authorizing entity associated with the authorizing entity computer, the total fiat currency amount being determined based on the aggregated transaction amounts (Fig. 3, [0104] Each SEER Message Server receives buy and sell orders and other trade-related transactions from brokers in its local market and routes those transactions to the Automated Trading System (ATS) in the home market (via that market's server) of the security defined in the transaction. Fig. 4 shows components of the Message Server [0152] The Financial Data Processor 683, is responsible for managing and distributing internal market information such as exchange rates, bank guarantees, trading rules, market calendars, listed security information, broker registrations and local client account numbers.)
	Examiner notes that the portion of the limitation which recites “indicating a total fiat currency amount held by the exchange computer that is to be transferred to the authorizing entity associated with the authorizing entity computer, the total fiat currency amount being determined based on the aggregated transaction amounts”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	Examiner considers that the portion of the limitation that recites "second settlement message" is non-functional because is merely describes, at least in part, the type of message, however, applicant is not positively reciting a step where the type of message is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.
	In regards to claim 28, system claim 28 corresponds generally to method claim 18, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 19,  Gorman teaches: The method of claim 18, wherein 
	receipt of the first settlement message causes the authorizing entity computer to perform one or more operations to conduct a transfer an amount of [currency] to an exchange associated with the exchange computer, the transfer being conducted utilizing a cryptocurrency network computer associated with the cryptocurrency ([0053] The Executing Broker enters the order into the exchange's Automated Trading System (ATS). [0054] The automated trading system stores the order into its electronic order book. When a trade is executed, the ATS send a Trade Confirmation to the Executing Broker. [0063] The Originating Broker deposits or withdraws to/from a local bank or other foreign exchange facility, funds in local currency equivalent to the amount due in the currency in which the trade was executed.)
	Examiner notes that the portion of the limitation which recites “the transfer being conducted utilizing a cryptocurrency network computer associated with the cryptocurrency”, found in the performing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
	Gorman does not explicitly teach cryptocurrency, however Kozloski teaches at least cryptocurrency: [0014] Transactions are the content stored in the blockchain, and are created by participants using the system. Although, as stated above, blockchain is not being used for currency transactions, it is useful to note that, in the case of cryptocurrencies, a transaction is created whenever a cryptocurrency owner sends cryptocurrency to someone else.
	In regards to claim 29, system claim 29 corresponds generally to method claim 19, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 20, Gorman teaches: The method of claim 18, wherein 
	receipt of the second settlement message causes the exchange computer to perform one or more operations to conduct a transfer of the total fiat currency amount from an exchange associated with the exchange computer to the authorizing entity associated with the authorizing entity computer ([0053] The Executing Broker enters the order into the exchange's Automated Trading System (ATS). [0054] The automated trading system stores the order into its electronic order book. When a trade is executed, the ATS send a Trade Confirmation to the Executing Broker. [0064] The local bank or other foreign exchange facility transfers those funds to the Executing Broker's account in that broker's bank or other foreign exchange facility. [0065] 15. The Executing Broker arranges to deposit or withdraw funds from the local bank or foreign exchange facility based on net amounts due for that broker's trades.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the storage features of Gorman to include the verifiable blockchain cryptocurrency from the of Kozloski so that accurate and secure communications and information sharing can be conducted only between authorized parties.
	In regards to claim 30, system claim 30 corresponds generally to method claim 20, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 21, Gorman does not teach blockchain ledger, however, Kozloski teaches: The method of claim 15, wherein 
	the electronic ledger is a blockchain ledger ([0016] Every node in a decentralized system has a copy of the blockchain.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the storage features of Gorman to include the verifiable blockchain cryptocurrency from the of Kozloski so that accurate and secure communications and information sharing can be conducted only between authorized parties.
	In regards to claim 31, system claim 31 corresponds generally to method claim 21, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 22, Gorman teaches: The method of claim 15, wherein 
	the authorization response message is transmitted to a resource provider computer (e.g. SEER broker workstation) ([0177] The system of FIG. 8 illustrates an authorized broker in a securities market in one country entering an order to purchase or sell a stock that is traded in another country. In the preferred embodiment, the broker enters an order at the SEER Broker Workstation.)
	In regards to claim 32, system claim 32 corresponds generally to method claim 22, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 23, Gorman teaches: The method of claim 15, wherein 
	the authorization request message is from a resource provider computer via a transport computer ([0177] The system of FIG. 8 illustrates an authorized broker in a securities market in one country entering an order to purchase or sell a stock that is traded in another country. In the preferred embodiment, the broker enters an order at the SEER Broker Workstation. The local SEER Message Server receives the order and routes it to the message server in the home market of the security.)
	Examiner notes that in this case the local SEER message server acts as a transport computer.
	In regards to claim 33, system claim 33 corresponds generally to method claim 23, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 24, Gorman teaches: The method of claim 15, wherein 
	the authorization request message comprises an account number ([0152] The Financial Data Processor 683, is responsible for managing and distributing internal market information such as exchange rates, bank guarantees, trading rules, market calendars, listed security information, broker registrations and local client account numbers.)
	In regards to claim 34, system claim 34 corresponds generally to method claim 24, and recites similar features in system form, and therefore is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685